UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1407



CHARLES W. EZELL,

                                              Plaintiff - Appellant,

          versus


DAN RIVER, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-01-53-4)


Submitted:   November 21, 2002          Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Ezell, Appellant Pro Se. James Phillip Naughton, Sara
Lynne Berg, HUNTON & WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles W. Ezell appeals the district court’s order granting

summary judgment in favor of his former employer in this action

under the Americans with Disabilities Act.          We have reviewed the

record and agree with the district court that Ezell failed to file

a   timely   charge   of   discrimination   with   the   Equal   Employment

Opportunity    Commission     and   that   the   facts   did   not   warrant

application of the doctrine of equitable tolling or equitable

estoppel.    Accordingly, we affirm on the reasoning of the district

court.   See Ezell v. Dan River, Inc., No. CA-01-53-4 (W.D. Va.

Apr. 3, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2